IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EDWARD H. SATERSTAD,                        : No. 375 MAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
JOSHUA D. LOCK, GOLDBERG,                   :
KATZMAN & SHIPMAN, P.C., KATHY              :
MURRAY, SKIP GOCHENOUR,                     :
COURTNEY L. KISHEL AND JAMES,               :
SMITH, DIETTERICK & CONNELLY, LLP,          :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, the Petition for Allowance of Appeal

and Application for Leave to File Reply Brief are DENIED.